TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00376-CV


Jennifer McGinley, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
NO. C2007-0118-C, HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Jennifer McGinley filed her notice of appeal on June 11, 2008.  On
March 6, 2009, this Court issued an order holding that the trial court did not abuse its discretion in
determining that McGinley was not indigent and therefore not entitled to a free record on appeal. 
On June 3, 2009, we informed McGinley that she was required to make arrangements to pay for the
clerk's and reporter's records and that if she did not inform us of the status of her arrangements for
the clerk's record by June 15, 2009, the cause was subject to dismissal for want of prosecution.  To
date, McGinley has not responded to our request.  We therefore dismiss the cause for want of
prosecution.  See Tex. R. App. P. 42.3(b).
					__________________________________________
					David Puryear,  Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   August 5, 2009